DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47 and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takaoka et al. (U.S. Patent Pub. No. 2018/0304175).
Regarding claim 47, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:

moving the container support platform at a first rate for a first period of time longer than about 5 seconds (figure 1, reference #1 and 2; figure 8, flow 1, agitating step; [0031]; [0108]-[0110]; agitation mixing phase);
moving the container support platform at a second rate for a second period of time longer than about 5 seconds (figure 1, reference #2; figure 8, flow 1, defoaming step; [0118]-[0124]; defoaming phase), wherein the first rate is different than the second rate ([0108]; [0123]; [0129]-[0130]; [0133] and table 1), and
stopping the container support platform, and not moving the container support platform for a third period of time (figure 8, flow 1 ending step; [0147]);
determining an extent to which foam appears in a fluid in one or more of the plurality of containers as a result of moving the container support platform (figures 6 and 7; table 1); and
modifying one or more aspects of the first mixing procedure based on the determined extent (controller; [0130]-[0134]);
performing a second mixing procedure on the one or more containers, the second mixing procedure including the one or more modified aspects of the first mixing procedure ((see figure 8; table 1; [0127]-[0130]; [0133]-[0134]; [0141]; [0148]; [0167]-[0170]).
Regarding claim 54, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:

moving the container support platform at a first rate for a first period of time longer than about 5 seconds (figure 1, reference #1 and 2; figure 8, flow 1, agitating step; [0031]; [0108]-[0110]; agitation mixing phase);
moving the container support platform at a second rate for a second period of time longer than about 5 seconds (figure 1, reference #2; figure 8, flow 1, defoaming step; [0118]-[0124]; defoaming phase), wherein the first rate is different than the second rate ([0108]; [0123]; [0129]-[0130]; [0133] and table 1), and
stopping the container support platform, and not moving the container support platform for a third period of time (figure 8, flow 1 ending step; [0147]);
determining an effectiveness of mixing a fluid contained in one or more of the plurality of containers as a result of moving the container support platform (figures 4 and 5; table 1); and
modifying one or more aspects of the first mixing procedure based on the determined extent (controller; [0130]-[0134]);
performing a second mixing procedure on the one or more containers, the second mixing procedure including the one or more modified aspects of the first mixing procedure ((see figure 8; table 1; [0127]-[0130]; [0133]-[0134]; [0141]; [0148]; [0167]-[0170]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13, 37, 78 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (U.S. Patent No. 2018/0304175) in view of Donohue et al. (U.S. Patent Pub. No. 2014/0286124).
Regarding claim 1, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
simultaneously performing a first mixing procedure on each of a plurality of containers on a container support platform (figure 1, reference #1 being container with two shown, and reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform; figures 2 and 3 with arrows indicating simultaneous mixing procedure on each container), the first mixing procedure comprising:

at least one non-mixing phase, wherein the container support platform is not subjected to the mixing motion (figure 8, starting step and/or ending step; [0147]);
obtaining feedback after performing of the mixing procedure, the feedback indicating a characteristic of a fluid held in one or more of the plurality of containers (see figures 4-7; table 1; [0127]-[0130]; [0175]);
modifying the single rate or the period of time for one or more of the plurality of the mixing phases of the first mixing procedure based on the feedback ([0130]; [0133]-[0134]; [0141]; [0167]-[0170]; (with cited paragraphs using the term “adjusting” to indicate the modified rate or time based on the feedback));
simultaneously performing a second mixing procedure on each of the plurality of containers, the second mixing procedure including the one or more mixing phases having the modified single rate or the modified period of time (see figures 4-8; table 1; [0127]-[0130]; [0133]-[0134]; [0141]; [0148]; [0167]-[0170]).
However, the reference does not explicitly disclose at least a portion of the plurality of containers being different sized.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of 
Regarding claim 2, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein subjecting the container support platform to the mixing motion includes rotating the container support platform about an axis offset from a center of the container support platform (see figures 2A-2D, little circle (reference #2/5 of platform) rotates offset from big circle center of platform; [0087]).
Regarding claim 3, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein subjecting the container support platform to the mixing motion includes rotating the container support platform about an axis extending through a center of the container support platform (see figures 2A-3B, large circle platform rotating through center of platform; [0087]).
Regarding claim 4, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses the single rate for each of the plurality of mixing phases is a speed of the container support platform, and the speed of the container support platform is different for one mixing phase relative to the speed of the container support platform for an adjacent mixing phase of the plurality of mixing phases ([0047]; [0059]; [0097]-[0098]; [0108]; [0123]; [0129]-[0130]; [0133] and table 1).
Regarding claim 5, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the single rate for each of the plurality of mixing phases is a frequency of rotation of the container support platform about an axis of rotation, and the frequency of rotation is different for one mixing phase relative to the frequency of rotation of the container support platform for an adjacent mixing phase of the plurality of mixing phases ([0030]; [0058]; [0097]-[0098]; [0108]; [0123]; [0129]-[0130]; [0133] and table 1).
Regarding claim 6, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein subjecting the container support platform to the mixing motion results in swirling of fluids in the containers ([0004]).
Regarding claim 7, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the swirling of the fluids results in the formation of waves in the fluids ([0004], and wherein amplitudes of the waves reach one or more predetermined threshold values ([0004] with controlled rotational frequency stored for the predetermined threshold value [0046]).
Regarding claim 9, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the feedback characteristic is indicative of an effectiveness of the plurality of mixing phases at mixing one or more fluids in one or more containers of the plurality of containers (figures 4 and 5; table 1; [0114]) 
Regarding claim 10, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the feedback characteristic is indicative of an amount of foam formed in one or more fluids in one or more containers of the plurality of containers (figures 6 and 7; table 1; [0115]-[0127]).
Regarding claim 11, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mixing procedure includes a first cycle of mixing phases and a second cycle of mixing phases ([0021]-[0023] (spin motion procedure with same rotation and reverse rotation first and second frequencies)), wherein the single rate of each of the plurality of mixing phases of the first cycle is the same as the single rate of each of the plurality of mixing phases of the second cycle ([0028]), and wherein the periods of time of the mixing phases of the first cycle are longer than the periods of time of the mixing phases of the second cycle ([0109] reverse 
Regarding claim 12, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein in the at least one non-mixing phase, the container support platform is motionless (figure 8, starting step and/or ending step; [0147]).
Regarding claim 13, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein in the at least one non-mixing phase, the container moves (figure 8, starting step and/or ending step; [0147] (inserting and/or taking container out is a movement of the container)).
Regarding claim 37, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
identifying a first set of rates at which a first container is movable to result in a first set of values indicative of degrees of mixing of a first fluid in the first container, and identifying a second set of rates at which a second container is movable to result in a second set of values indicative of degrees of mixing of a second fluid in the second container (figures 4-7; table 1; [0105]-[0130]);
selecting a first rate from the first set of rates based at least in part on the first set of values, and selecting a second rate from the second set of rates based at least in part on the second set of values ([0130]; [0133]-[0134];
subjecting a container support platform holding the first and second containers to a mixing motion so that the first and second fluids are mixed at the same time (figure 1, reference #1, 2 and 5; figures 2A-3B), the mixing motion being performed at the first rate for a first period of time longer than about 5 seconds and at the second rate for a second period of time longer than about 5 seconds ([0109]; [0110]; [0119]; [0120]; [0130]; [0133]; [0144]), wherein the first and second containers are disposed on the container support platform during the mixing motion (figure 1, reference #1, 2 and 5); and

However, the reference does not explicitly disclose a first container and second container being different sized.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 78, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second mixing procedure is performed in real-time in response to obtaining feedback and modifying the single rate or the period of time for the one or more mixing phases ([0175] (“automatically perform” in real time)).
Regarding claim 79, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein obtaining feedback includes using a sensor that detects at least one of a degree of mixing uniformity, a degree of foam formation, a degree of precipitate formation, and a level of fluid height in the one or more containers (figures 4-7; table 1; [0114]-[0127]).
Claims 15-24, 61 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (U.S. Patent No. 2018/0304175) in view of Donohue et al. (U.S. Patent Pub. No. 2014/0286124) and Hamada et al. (U.S. Patent Pub. No. 2014/0064019).
Regarding claim 15, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:

a first mixing phase including a mixing motion of the container support platform at a first rate for a period of time of about 5 seconds or longer ([0108]-[0110]; agitation mixing phase);
a second mixing phase performed after the first mixing phase (figure 8, flow 1 defoaming step), wherein the second mixing phase includes the mixing motion of the container support platform at a second rate for a second period of time of about 5 seconds or longer ([0118]-[0124]), the first rate being different than the second rate ([0108]; [0123]; [0129]-[0130]; [0133] and table 1), and
after the second mixing phase, not performing any mixing motion for a third period of time (figure 8, flow 1 ending step; [0147]).
However, the reference does not explicitly disclose at least a portion of the plurality of containers being different sized.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
However, the reference does not explicitly disclose wherein the first rate is selected from a first range of rates associated with a size of the first container, and the second rate is selected from a second range of rates associated with a size of the second container.
Hamada et al. teaches another agitation method for mixing fluids in containers (abstract).  The reference teaches  wherein the first rate is selected from a first range of rates associated with a size of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the step of selecting the first and second rate based on the size of the first and second containers as taught by Hamada et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach agitation methods for mixing fluids in containers.  One of ordinary skill in the art would be motivated to provide the step of selecting the first and second rate based on the size of the first and second containers because agitation may not work well for different size samples and different size samples may require different agitation manners to sufficiently agitate the sample (Hamada et al. [0006]).
Regarding claim 16, Takaoka et al. in view of Donohue et al. and Hamada et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mixing motion includes rotation of the container support platform (see 2-3; [0087]).
Regarding claim 17, Takaoka et al. in view of Donohue et al. and Hamada et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein rotation of the container support platform includes rotation of the container support platform about an axis of rotation offset from a center of the container support platform (see figures 2A-2D, little circle (reference #2/5 of platform) rotates offset from big circle center of platform; [0087]).
Regarding claim 18, Takaoka et al. in view of Donohue et al. and Hamada et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein rotation of the container support platform includes rotation of the container support platform about an axis of rotation extending through a center of the container support platform (see figures 2A-3B, large circle platform rotating through center of platform; [0087]).
Regarding claim 19, Takaoka et al. in view of Donohue et al. and Hamada et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least one of the first rate and the second rate includes a speed of the container support platform ([0047]; [0059]; [0097]-[0098]; [0108]; [0123]; [0129]-[0130]; [0133] and table 1).
Regarding claim 20, Takaoka et al. in view of Donohue et al. and Hamada et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least one of the first rate and the second rate includes a frequency of rotation of the container support platform ([0030]; [0058]; [0097]-[0098]; [0108]; [0123]; [0129]-[0130]; [0133] and table 1).
Regarding claim 21, Takaoka et al. in view of Donohue et al. and Hamada et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first rate is greater than the second rate ([0030]).
Regarding claim 22, Takaoka et al. in view of Donohue et al. and Hamada et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first period of time is shorter than the second period of time ([0109] (first period of 370 seconds) shorter than [0119] (second period of 600 seconds)).
Regarding claim 23, Takaoka et al. in view of Donohue et al. and Hamada et al. discloses all the limitations as set forth above.  The reference as modified further discloses further repeating the mixing procedure at least once (figure 8, flow 4 repeats agitating step; [0148]).
Regarding claim 24, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
performing a mixing procedure on each of a plurality of containers on a container support platform (figure 1, reference #1 being container with two shown, and reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform; figures 2 and 3 with arrows indicating simultaneous mixing procedure on each container), the mixing procedure comprising:

a second mixing phase performed after the first mixing phase ([0021]; [0023]; agitation mixing phase second rotational frequency), wherein the second mixing phase includes moving the container support platform at a second rate for a second period of time of longer than about 5 seconds (figure 1, second container reference #1 subjected to agitation mixing phase second rotational frequency by platform reference #2; [0021]; [0023]; [0109]; [0110]), the first rate being different than the second rate ([0030]-[0031]; table 1), and wherein the second rate and the second period of time are selected to substantially mix a fluid in a second container of the plurality of containers (figure 1; [0021]; [0023]; [0092]; [0114]), and
a third mixing phase performed after the second phase, wherein the third phase includes not moving the container support platform for a third period of time, and wherein the third period of time is selected to allow foam formed in the fluid of at least one of the first and second containers to dissipate (figure 8, flow 5 ending step; [0147] (it is noted that this limitation only requires the step of not moving the platform for a period of time, and there is no active step for forming foam and dissipating foam required)).
However, the reference does not explicitly disclose the second container has a second size different than the first sized container.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of 
However, the reference does not explicitly disclose wherein the rates are selected from a range of rates associated with a size of the containers.
Hamada et al. teaches another agitation method for mixing fluids in containers (abstract).  The reference teaches wherein the rates are selected from a range of rates associated with a size of the containers (figures 8, 12 and 14; [0007]; [0095]; [0100]-[0108]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the step of selecting the rates based on the size of the first and second containers as taught by Hamada et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach agitation methods for mixing fluids in containers.  One of ordinary skill in the art would be motivated to provide the step of selecting the rates based on the size of the first and second containers because agitation may not work well for different size samples and different size samples may require different agitation manners to sufficiently agitate the sample (Hamada et al. [0006]).
Regarding claim 61, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
performing a mixing procedure on each of a plurality of containers on a container support platform (figure 1, reference #1 being container with two shown, and reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform; figures 2 and 3 with arrows indicating simultaneous mixing procedure on each container), the mixing procedure including the following ordered steps:
subjecting the container support platform to a mixing motion at a first rate for a first period of time longer than about 5 seconds, wherein the first rate and the first period of time are selected to 
subjecting the container support platform to the mixing motion at a second rate for a second period of time longer than about 5 seconds ([0118]-[0124]), wherein the first rate is different than the second rate ([0108]; [0123]; [0129]-[0130]; [0133] and table 1), wherein the second rate and the second period of time are selected to substantially uniformly mix a second fluid in a second container of the plurality of containers ([0024]-[0026]; [0031]; [0047]) and
not performing the mixing motion on the container support platform for a third period of time (figure 8, flow 1 ending step; [0147]);
determining a value indicative of an extent to which foam appears in at least one of the first fluid in the first container and the second fluid in the second container (figures 6 and 7; table 1); and
modifying one or more aspects of the mixing procedure if the value is different than a threshold value, wherein modifying one or more aspects of the mixing procedure includes modifying one or more of the first rate, the first period of time, the second rate, the second period of time, and the third period of time, wherein the modification is selected to move the value toward the threshold value (controller; [0130]-[0134]).
However, the reference does not explicitly disclose the second container has a second size different than the first size.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Hamada et al. teaches another agitation method for mixing fluids in containers (abstract).  The reference teaches wherein the rates are selected from a range of rates associated with a size of the containers (figures 8, 12 and 14; [0007]; [0095]; [0100]-[0108]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the step of selecting the rates based on the size of the first and second containers as taught by Hamada et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach agitation methods for mixing fluids in containers.  One of ordinary skill in the art would be motivated to provide the step of selecting the rates based on the size of the first and second containers because agitation may not work well for different size samples and different size samples may require different agitation manners to sufficiently agitate the sample (Hamada et al. [0006]).
Regarding claim 68, Takaoka et al. discloses a system for mixing fluids in containers (abstract; figure 1), comprising:
a container support platform capable for receiving the plurality of different sized containers thereon (figure 1, reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform) (it is noted that as recited in the preamble and this limitation, the different sized containers are a functional limitation and the system and platform need only be capable of receiving the plurality of different sized containers; and the different sized containers are not a positive structural limitation required by the claim);
a drive system operatively coupled to the container support platform, wherein the drive system is configured to simultaneously move the plurality of containers received by the container support 
a controller operatively coupled to the drive system, wherein the controller is configured to control operation of the drive system to perform a mixing procedure with the container support platform in which: the container support platform is moved in the mixing motion at a first rate for a first period of time longer than about 5 seconds, the container support platform is moved in the mixing motion at a second rate for a second period of time longer than about 5 seconds, the first rate being different than the second rate, and the container support platform is not moved in any mixing motion for a third period of time (figures 1, 8 and 9; [0046]; [0058]; [0087]-[0090]).
Regarding limitations recited in claim 68 which are directed to a manner of operating disclosed
 system and controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do
not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App.
1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation
are of no significance in determining patentability of the apparatus claim.” The controller of the system
is capable of controlling the operation of the drive system as recited ([0046]; [0058]; [0087]-[0090]).
However, the reference does not explicitly disclose at least a portion of the plurality of containers being different sized.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of 
However, the reference does not explicitly disclose wherein the first rate is selected from a first range of rates associated with a size of the first container, and the second rate is selected from a second range of rates associated with a size of the second container.
Hamada et al. teaches another agitation method for mixing fluids in containers (abstract).  The reference teaches  wherein the first rate is selected from a first range of rates associated with a size of the first container, and the second rate is selected from a second range of rates associated with a size of the second container (figures 8, 12 and 14; [0007]; [0095]; [0100]-[0108]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the step of selecting the first and second rate based on the size of the first and second containers as taught by Hamada et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach agitation methods for mixing fluids in containers.  One of ordinary skill in the art would be motivated to provide the step of selecting the first and second rate based on the size of the first and second containers because agitation may not work well for different size samples and different size samples may require different agitation manners to sufficiently agitate the sample (Hamada et al. [0006]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 24, 37, 61 and 68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/8/2021 with respect to claims 1, 47 and 54 have been fully considered but they are not persuasive. Applicant argues Takaoka fails to disclose the limitations of claim 1 because the frequencies are stored in advance and there is no feedback being performed.  .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.